DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 7, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over BB in view of Chambers et al (US 2009/0310763) or Vaghefinazari et al (US 2014/0371955 – Hereafter Vagh).
Claims 1, 7 and 14, BB teaches a mobile terminal, hub apparatus and a method comprising: 
a transmission unit configured to transmit to a hub a video stream generated (Pars. 0047 and 0053: reception of video stream from devices 130, 135, 136, or 140),
a storage configured to store a voice timbre pattern model of a user of the mobile terminal; (Fig. 2, label 244, par. 0039: to store speech/audio file, voice template for speaker’s audio recognition),
a processing unit configured to generate a current speaker indicator indicating whether the user of the mobile terminal is speaking, the current speaker indicator being to process speech/audio file, voice template for speaker’s audio recognition.  Pars. 0057, 0058, 0062: to determine by matching the voice to the identity of the current speaker so to tailor the information to the speaker); and 
BB, except the feature placed in the double square-bracket,  teaches “wherein the transmission unit is configured to transmit to the hub, a current speaker indicator and an association information which associates the current speaker indicator to the video stream, while transmitting the video stream,  and wherein the processing unit is configured to extract a voice timbre pattern model from the input audio signal to calculate a correlation parameter [[percentage value based on a probability of similarity]] between the extracted voice timbre pattern model and the voice timbre pattern model stored in the storage of the mobile terminal, and wherein the current speaker indicator is generated based on the correlation parameter and is indicative of the probability that the user of the mobile terminal is speaking. (BB; The identity information/unique ID can be sent to other participants and displayed, [0063]); or match occurs based on comparison between received sound input and pre-defined voice in the memory 244… pars. [0059, 0062, 0065-0067).
(i) 	Chamber teaches “percentage value based on a probability of similarity” via Fig. 2 “In step 204, voice authentication system 114 compares the collected voice samples to stored voice samples to determine the identity of party 102. Voice authentication system 114 has previously stored voice samples for party 102 and other parties. The identity may be a name of party 102 or some other type of identifier. Voice authentication system 114 may also generate an indication as to the level of confidence of the identity of party 102. For instance, the level of confidence may be a percentage or another type of weighted value. Voice authentication system 114 then transmits the identity of party 102 to permission system 116, [0032, 0066]”. Or
(ii)	Vagh similarly teaches the feature “The voice recognition module 132 performs a conventional voice recognition algorithm and in one embodiment generates 306 a voice recognition score. In an embodiment a voice recognition score can represent a confidence level that the output of the voice recognition module 132 correctly matches the command represented by the voice command, e.g., a score of 90 can represent a 90 percent confidence value that the recognized phrase is correct, [0031]”.
Therefore it would have been obvious to the ordinary artisan before the effective filling date to incorporate the teaching of Chambers or Vagh into the teaching of BB for the purpose of defining greater level of authentication process by providing certain level of confidence percentage value for a security of communication.

2. (Currently amended) A mobile terminal according to claim 1, wherein said transmission unit is configured to establish a wireless connection with the hub to (See claim 1 and pars. 0057, 0058, 0062: to determine by matching the voice to the identity of the current speaker so to tailor the information to the speaker) and  (par. 0063: The identity information/unique ID can be sent to other participants and displayed).
Claim 3. (Currently amended) A mobile terminal according to claim 2, wherein the association information comprises an identifier of said wireless connection.  (par. 0068: handshaking protocol requires exchanges of messages between electronic device and server to negotiates the parameters, including device ID, MAC address).
Claim 5. (Currently amended) The mobile terminal according to claim 1, wherein the processing unit is configured to repeatedly generate a current speaker indicator with a fixed or variable period of repetition.  (Fig. 6).
Claim 12. (Currently amended) The hub apparatus according to claim 7, wherein the hub apparatus is configured to establish a wireless connection with each mobile terminal of the8302356.1First Preliminary Amendment plurality of mobile terminals, and receiving the video stream and the current speaker indicator of a mobile terminal via the same wireless connection with the mobile terminal, the association information comprising identifiers of the wireless connection. (See claim 1 and claim 2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over BB in view of Chambers or Vagh and further in view of Samadani et al (US 2010/0309284).
Claim 6. (Currently amended) The mobile terminal according to claim 1, wherein mobile terminal is configured to receive a timing signal from the hub apparatus including timing information, wherein the processing unit is configured to generate the current speaker indicator on the basis of said timing information.  
BB does not detail claim 6, Samadani, via FIG. 5, shows an example of visual popout with a two-dimensional 12.times.12 grid of 143 "X's" and one "O." The "O," located in the lower, right-hand portion of the two-dimensional array of "X's," strongly pops out to a viewer, [0024] while FIGS. 6A-6D show examples of ways in which a window associated with a speaking participant can appear to visually popout to the participants taking part in the same video conference, [0026]).
It would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Samadani into the teaching of BB for distinctively 
Claims 8-9, further comprising: a timing unit, configured to transmit a timing signal to each mobile terminal of the plurality of mobile terminals providing information on a time span within which the transmission unit of each mobile terminal of the plurality of mobile terminals has to transmit the current speaker indicator to the hub apparatus; wherein the generation unit is configured to generate the output video communication stream on the basis of current speaker indicators received from each mobile terminal of the plurality of mobile terminals exclusively within a pre-established time window related to timing information included in the timing signal. (the participant's window can begin to vibrate for a period of time. Once it is confirmed that the participant's activities, such as sound utterances and/or movements, correspond to actual speech or an attempt to speak, the participants window gradually stops vibrating and transitions to a highlighted window or the individual is highlighted,[0031]; The saliency signals include a space varying component that identifies the window associated with the speaking participant and a time varying component that includes instructions for the length of time over which highlighting a window decays after the associated participant stops speaking in order to avoid drawing unwanted attention to the participant with a sharply varying activity signal, [0037]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over BB in view of Chambers or Vagh and further in view of Lee et al (US 2011/0157299 – Applicant provided).
Claims 10-11, wherein the generation unit of the hub apparatus is configured to select one video stream among all video streams transmitted by the plurality of mobile terminals based on the plurality of current speaker indicators, wherein each of the current speaker indicators expresses the probability that the users of the respective mobile terminal is speaking; wherein the generation unit is configured to output the video communication stream including a patchwork of one or more video images each one of which generated by using one of the video streams received from the terminal devices, wherein the video image generated using the selected video stream is marked with respect to the other video images generated using the other video streams.  
	BB does not but Lee teaches the feature of claims 10 and 11 as Lee details in Figs. 4 or 5, [0089-0091].
	It would have been obvious to the ordinary artisan before the effective filing date to incorporate the teaching of Lee into the teaching of BB for distinctively identifying, i.e., blinking or enlarging a frame of the dominant speaker among other participants.


Response to Arguments
Applicant’s arguments with respect to the current claims have been considered but are moot because the new ground of rejection does not rely on the newly combined references applied any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUNG-HOANG J. NGUYEN whose telephone number is (571)270-1949.  The examiner can normally be reached on Reg. Sched. 6:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 570-272-7530.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/PHUNG-HOANG J NGUYEN/Primary Examiner, Art Unit 2651